819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cheryl ADKISON, Plaintiff-Appellant,v.Margaret HECKLER, Secretary of Health & Human ServicesDepartment, Defendant-Appellee.
No. 86-1458.
United States Court of Appeals, Sixth Circuit.
June 2, 1987.

Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*
PER CURIAM.


1
The plaintiff Cheryl Adkison (the plaintiff) appealed the district court's summary judgment in favor of the defendant Secretary of Health and Human Services (the Secretary) affirming the Secretary's denial of social security disability benefits to the plaintiff.


2
The plaintiff alleged the onset of disability as a result of persistent migraine headaches as well as certain back problems.  The administrative law judge (ALJ) denied the plaintiff's application for benefits on the basis that the combined effects of the plaintiff's impairments were not of a degree so as to significantly interfere with the plaintiff's past relevant secretarial work on a sustained basis, which was light in nature.  On review, the district court issued a memorandum opinion affirming the Secretary's result.


3
Having reviewed the record in its entirety and having considered the briefs of the parties, this court is constrained to conclude that substantial evidence supported the determination of the Secretary.  Accordingly, for the reasons articulated in the memorandum opinion of the district judge, the judgment of the district court is AFFIRMED.



*
 Hon.  Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation